Opinion issued August 4, 2015




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                            ————————————
                              NO. 01-15-00432-CV
                           ———————————
  KATHERINE R. WARREN, AS NEXT FRIEND OF M.H.W., A MINOR
      BENEFICIARY OF THE M.H.W. 2000 TRUST, Appellant
                                       V.
  ANDY I. WEINER, TRUSTEE OF THE M.H.W. 2000 TRUST, Appellee


                   On Appeal from the Probate Court No. 4
                           Harris County, Texas
                       Trial Court Case No. 425,578


                         MEMORANDUM OPINION

      Appellant, Katherine R. Warren as next friend of M.H.W., has filed a

petition for permissive appeal seeking to challenge an interlocutory order denying

appellant’s plea to the jurisdiction. See TEX. CIV. PRAC. & REM. CODE ANN. §

51.014(d) (West 2015); TEX. R. APP. P. 28.3. To be entitled to a permissive appeal
from an interlocutory order that would not otherwise be appealable, the requesting

party must establish that (1) the order to be appealed involves a “controlling

question of law as to which there is a substantial ground for difference of opinion”

and (2) an immediate appeal from the order “may materially advance the ultimate

termination of the litigation.” TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(d); see

TEX. R. APP. P. 28.3(e)(4); TEX. R. CIV. P. 168. The petition fails to establish that

the order involves a controlling question of law as to which there is a substantial

ground for a difference of opinion. In addition, the parties have raised these issues

in connection with petitions for a writ of mandamus. Accordingly, we deny the

petition for permissive appeal.

                                  PER CURIAM

Panel consists of Justices Jennings, Bland, and Brown.




                                         2